       Case 3:19-cr-00308-VAB Document 21 Filed 08/19/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                        : CRIMINAL NO. 3:19-cr-308 (VAB)

                    vs.                          :

 JENNIFER O’BRIEN                                : August 19, 2020


                 CONSENT MOTION TO CONTINUE SENTENCING AND
                       TO EXTEND RELATED DEADLINES

       The defendant, Jennifer O’Brien, hereby moves for a continuance of the sentencing hearing

currently scheduled for September 9, 2020, to a date in November 2020. The defendant also requests

that the Court postpone the related sentencing deadlines, including the deadline for the parties’

sentencing memoranda, consistent with the new sentencing date.

       Ms. O’Brien continues to have ongoing health issues, and this week is scheduled for an

appointment to address an urgent medical need. As a result, counsel continues to have concerns about

her traveling from Pennsylvania to Connecticut for the sentencing hearing that is currently scheduled

for September 9, 2020. Ms. O’Brien respectfully request that the Court continue the hearing to

November so that she may appear for an in person sentencing hearing at that time. The additional

time will also permit undersigned counsel to gather updated information about her medical conditions.

       Undersigned counsel has consulted with Ms. O’Brien who consents to this request for a

continuance. Ms. O’Brien is out on bond and continues to be compliant with the conditions of her

release.

       Assistant United States Attorney Jennifer Laraia has no objection to this motion being granted.

       WHEREFORE, the defendant respectfully requests that this motion be granted.
       Case 3:19-cr-00308-VAB Document 21 Filed 08/19/20 Page 2 of 2




                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             Jennifer O’Brien

                                             OFFICE OF THE FEDERAL DEFENDER

Dated: August 19, 2020                        /s/ Allison M. Near
                                             Allison M. Near
                                             Assistant Federal Defender
                                             265 Church Street, Suite 702
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: ct27241
                                             Email: allison_near@fd.org



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 19, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                      /s/ Allison M. Near
                                                      Allison M. Near




                                                  2
